Citation Nr: 1118306	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-23 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to June 1975.

 This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran initially requested a hearing before a travel section of the Board.  He withdrew his request in writing prior to the scheduled hearing.


FINDINGS OF FACT

The competent and probative medical evidence of record does not support a finding that the Veteran's current low back disorder is causally or etiologically related to his active service or any incident therein. 


CONCLUSION OF LAW

A low back disorder was not incurred in, or aggravated by, active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letter sent to the Veteran in May 2008.  The letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.  The content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.

The Board also concludes that VA's duty to assist has been satisfied. The Veteran's service treatment records, private, and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible. The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The RO provided the Veteran an appropriate VA examination in June 2008 with an addendum in September 2008 to obtain a medical opinion.  This examination is adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).


I.  Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Such evidence must be medical unless it relates to a condition as to which, under the Court case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

To establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection. Coburn v. Nicholson, 19 Vet. App. 427 (2006).

It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.


Factual Background

The May 1974 service enlistment examinations as well as the June 1975 separation examination are silent for any complaints, injuries, treatment or diagnosis of any chronic back conditions.  There are, however, service treatment records in April 1975 noting complaints of chest and back pains.  The Veteran reported no history of any trauma or other symptoms.  The pain began the previous night while he was in bed.  He continued to complain of back pains in May 1975.  His medical history was otherwise negative.  
  
A September 2006 Social Security Administration examination noted complaints of back pain at the 5th lumbosacral vertebrae and the upper shoulders.  He reportedly has had back problems for approximately 25 years and has been treated by chiropractors.  He has been given massage therapy, acupuncture and has been taking medications.  

The Veteran reported a 25 year history of back pain which has reportedly worsened in the past 5 years.  He denied any specific injuries.  He has received chiropractic manipulations for many years.  He reported that he was not using any medications for his back nor had he had an MRI of the back.  (The Board notes that the Veteran subsequently underwent an MRI of the back in November 2008).  The Veteran described midline lower back pains radiating into the bilateral hips and up between the shoulder blades and dorsal spine.  He reported no radiation to the lower extremities.  There was no associated tingling or numbness in the lower extremities.   The pain was exacerbated when he bent over; lifted; or made a jerky movement.  Gait was normal without use of any assistive devices.  He was comfortable in supine and sitting posits.  The cervical spine was tender over the spine with no evidence of paraspinal muscle spasm.  The dorsal spine had normal curvature with no evidence of paravertebral muscle spasm.  It was not tender to palpation.  The impression was chronic low back pain without radiculopathy.

In a June 2008 VA examination the medical records were reviewed, the Veteran claimed that he developed lower back pain working in a paper mill where he was required to do frequent heavy lifting.  Since that time his back pain has worsened.  He was now unable to bend or lift at present.  He developed severe lower back pains and took ultram with some relief.  He continued to receive chiropractic manipulations.  The examiner noted that the condition did not pre-exist service, nor did it occur during service.  The Veteran reported that the back condition occurred post service.   There was no history of any injury or neoplasm.  A spasm of the thorocolumbar sacrospinalis was noted on examination.  There was no effusion, swelling, tenderness, laxity, inflammatory arthritis, or other abnormality noted.  

The range of motion of the thoracolumbar spine was limited by the inability to engage in repetitive motions due to pain. The diagnosis was lower back pain with spasm of the thoracolumbar sacrospinalis region.  

The examination was returned to the examiner for a nexus opinion.  In an addendum in September 2008, the examiner noted that the Veteran had previously claimed that the back pain began in 1981 approximately 6 years after service discharge while performing heavy lifting at work.  The examiner opined that the Veteran's back pain was not caused by or was it a result of his military service.  The Veteran's service was from July 1974 to June 1975, while the onset of his back disorder was reported by him to have occurred 6 years later in 1981 in a work related injury at a paper mill.

In an October 2008 VAMC clinical treatment record it notes the Veteran reported falling down the stairs after slipping on an area rug at night.  He reported landing on his right hip and shoulder.  This accident occurred less than a month prior.  He had immediate pain behind the right hip side of the lower back. He reportedly had pain in this area for many years, but the recent fall made the pain much worse.  He noted that he had been evaluated for low back pain in the past but,"no one has been able to figure out what's going on." X-rays revealed right hip mild degenerative joint disease.  The impression was low back pain and right sacroilitis.

In November 2008 the Veteran underwent an MRI at the VAMC which revealed signs of nerve compression which was noted to possibly be causing his pain.  A December 2008 interpretation of the MRI and an EMG noted the results were compatible with lumbar polyradiculopathy (L5-S1); L5 being the most affected bilaterally, but worse on the right.  The diagnosis was bilateral polyradiculopathy.  

VAMC treatment notes continue to show treatment through June 2010 for continued low back pain.  An April 2009 VAMC neurosurgery consults noted lower back pain radiating to the bilateral lower extremities.  The diagnosis was lumbar spine stenosis worse at L2/L3.  In June 2009 the record continued to note the complaints of continued low back pain as well continued pain assessment and pain treatment.

Analysis

The Board has carefully reviewed and considered all the competent medical evidence of record in the appellant's claims file, which includes his service treatment records, and entrance and separation examinations.  The Veteran reported no history of any trauma or other symptoms.  The pain in fact was reported in April and May 1975 and began while he was lying in bed during the night.  The back pain was associated with complaints of chest pains.  There are no further complaints, treatments of any chronic back condition during service.  The service separation examination was also negative for any back disability.  The Board notes that subsequent to service the Veteran was service connected for the aforementioned chest pain diagnosed as costochondritis.

The Board has reviewed all of the available post service treatment records, including all VA as well as private medical records.  These records are essentially silent for any complaints, treatment, or diagnosis of any lower back pain until 1981 when the Veteran reported injuring his back lifting heavy boxes at work.  This was approximately 6 years after the Veteran's discharge from military service.  In view of the lengthy period without treatment, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology since service.  The long period without treatment weighs against the claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board notes that in his September 2006 SSA determination examination the Veteran denied any injuries or claimed any cause for his back pain.  When he was denied an SSA disability; he applied for a VA NSC pension.  In the June 2008 VA examination the Veteran reported that he developed lower back pain while working in a paper mill lifting heavy boxes.  He later amended his claim to state that he injured his back during service.

The only evidence of record affirmatively showing that a chronic low back disorder began during service is the Veteran's own statements.  These include a July 2009 statement that he was unaware that he was eligible for treatment of his back through the VA.  Since leaving active service he self medicated due to lack of funds to see physicians.  He exercised, used the YMCA, whirlpools, and swimming pools, received massage therapy, used shoe inserts, back braces, etc.  He was not aware of his eligibility to avail of VA treatment until he applied for SSA disability and was informed that he was eligible for VA medical treatment.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a low back disorder since service.  His assertions are competent, but not credible because service treatment records noted treatment in April and May 1975 for chest and back pain, but, there was no further treatment for any low back pain in service or post service until approximately 1981.  Specifically, his statement to his doctor that he injured his back lifting paper at his job in 1981.  The Veteran's assertions of a chronic low back disorder beginning in military service are inconsistent with other evidence of record.  

The Veteran himself may believe that his current low back disorder is related to service.   However, the question of etiology involves complex medical issues that he is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When weighing the medical and lay evidence of record, the weight of the evidence is against the claim and the benefits sought on appeal cannot be granted. Therefore service connection is not warranted for a chronic low back disorder. The claim is denied.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).










ORDER

Entitlement to service connection for a low back disorder is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


